DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings filed on 12/17/2020 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically for claims 1, 8 and 15, there does not appear to be support in the specification as originally filed for the claim limitations beginning “updating the planned separation distances…”; and similarly “guiding preparation…” in claims 1 and 8, and “guiding installation…” in claim 15.  Neither these explicit phrases nor synonymous disclosure of these ideas appear to be present in the specification as originally filed.  These limitations may appear to be obvious over the original disclosure when viewed in combination with the totality of the prior art, but the specification does not appear to specifically disclose them.  The Examiner respectfully requests that the applicant point out the support for the claimed invention and, where the claim language is not explicitly used, explain the correspondence between the claim language and the disclosure of the specification.  The dependent claims inherit the same difficulties due to their claim dependence.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 8, 10-11, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, and 15 of U.S. Patent No. 10,898,270. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations contain substantially similar claim language as the patent. As in claim 1 (and similarly in claim 15), the “determining”, “recording” and “calculating” steps in the patent anticipate and/or render obvious the “obtaining”, “recording” and “calculating” steps in claims 1, 8 and 15 of the instant application. The limitation of “updating the planned separation distances in response to an adjusted planned orientation of the first prosthetic component to facilitate adjustment of the planned orientation of the first prosthetic component based on desired separation distances” in the instant application is similar to that of “adjusting, using the virtual model, the planned orientation of the first prosthetic component in the joint in response to an error between the estimated separation distances and one or more desired separation distances” in the patent in that a planned orientation is being updated based on separation distances.  The recited limitation in the present claims would therefore have been obvious over the recited limitation in the patent, since updating features such as separation distances when adjusting the planned orientation of elements would have been desirable in order to obtain a properly adjusted planned orientation.  Finally, the limitation of “guiding, by a computer-assisted surgical system, preparation of the first bone to receive the first prosthetic component in accordance with the adjusted planned orientation of the first prosthetic component” in the instant application is similar to “guiding, by a computer-assisted surgical system, implantation of the first prosthetic component on the first bone in accordance with the adjusted planned orientation of the first prosthetic component” in the patent in that guidance is being used with a prosthetic component based on an adjusted planned orientation.  The recited limitation in the present claims would therefore have been obvious over the recited limitation in the patent, since preparing a first element (such as the first bone) to receive a second element (the first prosthetic component) would have been a desirable step prior to implanting the second element in the first element, so that the implantation can be successful. 
Additionally, claims 3 and 4 of the instant application are anticipated or rendered obvious by claims 5 and 6 of the patent. Claim 10 is also anticipated or rendered obvious by claims 5 and 6 of the patent.  Claim 11 is anticipated or rendered obvious by claim 4 of the patent.

Examiner’s Note
The Examiner notes that there are several other applications in the chain of continuity of the instant application that are patented, U.S. Patent No. 10,646,278 and U.S. Patent No. 10,314,653. The present claims in the instant application are not rendered obvious by the claims of either of those patents. Most notably, the steps in claim 1 (and similarly in substantially similar claim language of claims 8 and 15) of “updating the planned separation distances in response to an adjusted planned orientation of the first prosthetic component to facilitate adjustment of the planned orientation of the first prosthetic component based on desired separation distances” and “guiding, by a computer-assisted surgical system, preparation of the first bone to receive the first prosthetic component in accordance with the adjusted planned orientation of the first prosthetic component” are not obvious from the claim language of those patents. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arata (US 2008/0262812) teaches implant planning using captured joint motion information; Stone (US 2009/0318931) teaches a surgical orientation device and method which uses three orthogonal rate sensors, along with integrators and averagers, to determine angular position changes using rate of change information. Borja (US 2010/0137869) teaches systems and methods for joint replacement can be used to locate the orientation of an axis in the body, to adjust an orientation of a cutting plane or planes along a bony surface, to distract a joint, or to otherwise assist in an orthopedic procedure or procedures.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A DELOZIER/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857